                                                                                Case 3:18-cv-06582-WHA Document 130 Filed 03/05/19 Page 1 of 5



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GENENTECH, INC.,                                                No. C 18-06582 WHA
                                                                         11                  Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.                                                            ORDER ON ADMINISTRATIVE
                                                                                                                                              MOTIONS TO FILE UNDER
                                                                         13   JHL BIOTECH, INC., et al.,                                      SEAL
                                                                         14                  Defendants.
                                                                                                                             /
                                                                         15
                                                                         16          Both sides in this civil action have filed administrative motions to file under seal in
                                                                         17   connection with plaintiff Genentech, Inc.’s motion for provisional relief (Dkt. Nos. 13, 75, 106,
                                                                         18   108). This order resolves those administrative motions.
                                                                         19          In this circuit, courts start with a “strong presumption in favor of access” when deciding
                                                                         20   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
                                                                         21   2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).
                                                                         22   Parties seeking to seal judicial records relating to motions that are “more than tangentially
                                                                         23   related” to the merits — as here, where Genentech seeks provisional relief based on defendants’
                                                                         24   alleged misappropriation of its trade secrets — bear the burden of overcoming the presumption
                                                                         25   with “compelling reasons” that outweigh the general history of access and the public policies
                                                                         26   favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016).
                                                                         27   Furthermore, Civil Local Rule 79-5(b) requires administrative motions to file under seal to “be
                                                                         28   narrowly tailored to seek sealing only of sealable material.”
                                                                                Case 3:18-cv-06582-WHA Document 130 Filed 03/05/19 Page 2 of 5



                                                                          1          1.      GENENTECH’S MOTION TO SEAL (DKT. NO. 13).
                                                                          2          Genentech seeks to seal documents in connection with its motion for provisional relief
                                                                          3   (Dkt. No. 13). The supporting declaration states that the documents or portions thereof listed in
                                                                          4   Exhibit A (related to various declarations and exhibits) contain Genentech’s trade secrets (Dkt.
                                                                          5   No. 13-1 ¶¶ 3–5). Compelling reasons having been shown, Genentech’s request to seal the
                                                                          6   documents or portions thereof listed in Exhibit A is GRANTED.
                                                                          7          As to the documents or portions thereof listed in Exhibit B, three defendants have filed
                                                                          8   supporting declarations as follows.
                                                                          9          First, defendant Racho Jordanov seeks to seal page 7, lines 21–22 (highlighted in blue)
                                                                         10   of the Kirshman Declaration. This portion discusses the circumstances under which Jordanov
                                                                         11   left his employment with Genentech (Dkt. No. 97 at 2–3). Because the circumstances
United States District Court
                               For the Northern District of California




                                                                         12   surrounding Jordanov’s departure from Genentech back in 2011 are irrelevant to the underlying
                                                                         13   motion for provisional relief, Jordanov’s request is GRANTED.
                                                                         14          Second, defendants Xanthe and Allen Lam seek to seal portions of the Kirshman
                                                                         15   Declaration and Exhibits 9, 13, 17, and 19 to the Kirshman Declaration (Dkt. No. 87). They
                                                                         16   declare that the portions of the exhibits highlighted in blue pertain to personal private
                                                                         17   information concerning their phone number and phone numbers and/or personal private email
                                                                         18   addresses of non-parties associated with the Lams (id. at 1–2). The request to seal private
                                                                         19   information related to phone numbers and email addresses in the exhibits to the Kirshman
                                                                         20   Declaration is GRANTED.
                                                                         21          The Lams also declare that the portions highlighted in blue in paragraphs 21–22 of the
                                                                         22   Kirshman Declaration should be sealed because it pertains to “[p]ersonal private information
                                                                         23   concerning Defendant Allen Lam’s employment at Genentech, Inc.” (id. at 1). The
                                                                         24   circumstances under which Allen Lam left his employment at Genentech, however, are relevant
                                                                         25   to the merits of the underlying motion for provisional relief. Allen Lam has not articulated a
                                                                         26   compelling reason (other than a boilerplate claim of “personal private and/or confidential
                                                                         27   information”) to overcome the strong presumption of disclosure. The request to seal paragraphs
                                                                         28   21–22 of the Kirshman Declaration is therefore DENIED. Allen Lam will have TWO WEEKS


                                                                                                                               2
                                                                                Case 3:18-cv-06582-WHA Document 130 Filed 03/05/19 Page 3 of 5



                                                                          1   from the date of this order to seek emergency relief from our court of appeals, failing which that
                                                                          2   portion of the Kirshman Declaration shall be unsealed.
                                                                          3          Third, defendant JHL Biotech, Inc. seeks to seal only those portions highlighted in blue
                                                                          4   in the versions of the nine documents accompanying the Eberhart Declaration (Dkt. No. 108-1).
                                                                          5   These documents include Exhibits 3, 5, and 6 to the Balogh Declaration; Exhibits 11–12 of the
                                                                          6   Kirshman Declaration; Exhibits 6, 8, and 17 to the McCloskey Declaration; and the
                                                                          7   Supplemental Balogh Declaration (id. at 1–2). The supporting declaration states that those
                                                                          8   portions relate to (1) “confidential and sensitive business information regarding” JHL’s testing
                                                                          9   data, methodologies, strategies for formulation development, process development of JHL’s
                                                                         10   Pulmozyme biosimilar, JHL’s timeline for development of its Pulmozyme biosimilar, and
                                                                         11   pricing information for JHL’s Pulmozyme biosimilar, and (2) various individuals’ personal
United States District Court
                               For the Northern District of California




                                                                         12   mobile phone numbers and/or email addresses (id. ¶ 4–7). Compelling reasons having been
                                                                         13   shown, JHL’s request to seal the aforementioned portions is GRANTED.
                                                                         14          Genentech’s motion to seal the other documents or portions thereof listed in Exhibit B,
                                                                         15   except to the extent stated above, is otherwise DENIED. Genentech shall file a revised version
                                                                         16   of the relevant documents, in comport with this order, on the public docket by MARCH 20 AT
                                                                         17   NOON   (unless Allen Lam seeks emergency relief from our court of appeals).
                                                                         18          2.      JHL’S MOTION TO SEAL (DKT. NO. 75).
                                                                         19          JHL seeks to seal documents in connection with its opposition to the motion for
                                                                         20   provisional relief (Dkt. No. 75). The supporting declaration states that the documents or
                                                                         21   portions thereof listed in Exhibit A (related to various declarations and exhibits) contain
                                                                         22   information related to (1) “confidential JHL business operations,” (2) “confidential JHL
                                                                         23   protocols and procedures related to quality systems and facility operations,” and (3)
                                                                         24   “confidential JHL protocols, procedures, and reports related to stability, potency, purity,
                                                                         25   identity, and quality evaluations of JHL biosimilar products in development” (Dkt. No. 75-1 at
                                                                         26   1–12). JHL further declares that it understands that Genentech alleges that those documents or
                                                                         27   portions thereof are based on Genentech’s trade secrets (ibid.). Compelling reasons having
                                                                         28


                                                                                                                               3
                                                                                Case 3:18-cv-06582-WHA Document 130 Filed 03/05/19 Page 4 of 5



                                                                          1   been shown, JHL’s request to seal the documents or portions thereof as listed in Exhibit A is
                                                                          2   GRANTED.
                                                                          3          As to the yellow-highlighted portions of documents listed in Exhibit B, Genentech filed
                                                                          4   a supporting declaration stating that those portions contain Genentech’s trade secrets (Dkt. No.
                                                                          5   89 ¶ 3). Genentech’s request to seal the portions of documents listed in Exhibit B of JHL’s
                                                                          6   motion to seal is GRANTED.
                                                                          7          3.      GENENTECH’S MOTION TO SEAL (DKT. NO. 106).
                                                                          8          Genentech seeks to seal documents in connection with its reply to the motion for
                                                                          9   provisional relief (Dkt. No. 106). Specifically, Genentech seeks to seal yellow-highlighted
                                                                         10   portions of the Supplemental Balogh Declaration, Appendices A & B of the Supplemental
                                                                         11   Balogh Declaration, and the Supplement Kirshman Declaration (Dkt. No. 106). As to the
United States District Court
                               For the Northern District of California




                                                                         12   information at issue in the Supplemental Balogh Declaration and its appendices, Genentech
                                                                         13   declares that it contains Genentech’s trade secrets (Dkt. No. 106-1 ¶¶ 2–5). As to the
                                                                         14   information at issue in the Supplemental Kirshman Declaration, Genentech declares that it
                                                                         15   contains discussion of “certain confidential business information related to the procedures and
                                                                         16   tools Genentech employs when conducting a sensitive internal investigation into suspected
                                                                         17   employee misconduct” (id. ¶ 8). Genentech further explains that disclosure “would damage
                                                                         18   Genentech’s ability to conduct investigations of this nature in the future if the specific steps
                                                                         19   [Genentech’s Healthcare Compliance Office] takes were to be made public” (id. ¶ 9).
                                                                         20   Compelling reasons having been shown, Genentech’s request to seal the aforementioned
                                                                         21   portions is GRANTED.
                                                                         22          JHL seeks to seal the blue-highlighted portions of page 24 of the Supplemental Balogh
                                                                         23   Declaration, declaring that those portions “contain confidential and sensitive business
                                                                         24   information regarding JHL’s testing data and methodologies” (Dkt. No. 108-1 at 2). These
                                                                         25   portions also overlap with Genentech’s trade secrets. Accordingly, JHL’s request to seal the
                                                                         26   aforementioned portions supported by JHL’s declaration is GRANTED.
                                                                         27
                                                                         28


                                                                                                                               4
                                                                                Case 3:18-cv-06582-WHA Document 130 Filed 03/05/19 Page 5 of 5



                                                                          1          Except to the extent stated above, Genentech’s request to seal is otherwise DENIED.
                                                                          2   Genentech shall file a revised version of the relevant documents, in comport with this order, on
                                                                          3   the public docket by MARCH 20 AT NOON.
                                                                          4                                  *                *                 *
                                                                          5          The above rulings are without prejudice, as this civil action will continue to produce an
                                                                          6   evolving landscape of sealable material. For example, as this litigation progresses, it will
                                                                          7   become clearer which of Genentech’s thirty-six asserted trade secrets — which, until now, have
                                                                          8   all been kept under seal — actually qualify as such. Those that do not will ultimately be
                                                                          9   unsealed.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: March 5, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         14                                                       UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              5
